

114 HR 6478 IH: Interstate Doxxing Prevention Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6478IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Ms. Clark of Massachusetts introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide criminal and civil remedies for publication of
			 personally identifiable information with the intent to do harm.
	
 1.Short titleThis Act may be cited as the Interstate Doxxing Prevention Act. 2.Disclosure of personal information with the intent to cause harm (a)In generalChapter 41 of title 18, United State Code, is amended by adding at the end the following:
				
					881.Publication of personally identifiable information with the intent to cause harm
 (a)ProhibitionWhoever, with the intent to threaten, intimidate, harass, stalk, or facilitate another to threaten, intimidate, harass, or stalk, uses the mail or any facility or means of interstate or foreign commerce to knowingly publish the personally identifiable information of another person, and as a result of that publication places that person in reasonable fear of the death of or serious bodily injury to—
 (1)that person; (2)an immediate family member of that person; or
 (3)an intimate partner of that person, shall be subject to the criminal penalty and the civil liability provided by this section.(b)Criminal penalty (1)In generalWhoever violates subsection (a) shall be fined under this title or imprisoned not more than 5 years, or both.
							(2)Reimbursement
 (A)In generalThe court, in imposing a sentence on a defendant convicted of an offense under this section, shall order the defendant to reimburse any party for expenses necessitated by such offense.
 (B)Joint and several liabilityA person ordered to make reimbursement under this subsection shall be jointly and severally liable for such expenses with each other person, if any, who is ordered to make reimbursement under this subsection for the same expenses.
 (C)Civil judgmentAn order of reimbursement under this subsection shall, for the purposes of enforcement, be treated as a civil judgment.
 (c)Civil actionAn individual who is a victim of an offense under this section may bring a civil action against the perpetrator (or whoever knowingly benefits, financially or by receiving anything of value from participation in a venture which that person knew or should have known has engaged in an act in violation of this section) and may recover money damages and any other appropriate relief, including reasonable attorney’s fees.
 (d)DefinitionsIn this section: (1)PublishThe term publish means to circulate, deliver, distribute, disseminate, transmit, or otherwise make available to another person.
 (2)Personally identifiable informationThe term personally identifiable information means— (A)any information that can be used to distinguish or trace an individual’s identity, such as name, prior legal name, alias, mother’s maiden name, social security number, date or place of birth, address, phone number, or biometric data;
 (B)any information that is linked or linkable to an individual, such as medical, financial, education, consumer, or employment information, data, or records; or
 (C)any other sensitive private information that is linked or linkable to a specific identifiable individual, such as gender identity, sexual orientation, or any sexually explicit visual depiction of a person described in clause (1), (2), or (3) of subsection (a).
 (3)Immediate family memberThe term immediate family member means— (A)the spouse, parent, brother, sister, or child of the subject of the publication or a person to whom the subject of the publication stands in loco parentis; or
 (B)any other person living in the subject of the publication’s household and related to the subject of the publication by blood or marriage.
 (4)Intimate partnerThe term intimate partner means a person who is or has been in a social relationship of a romantic or intimate nature with the subject of the publication, as determined by the length of the relationship, the type of relationship, and the frequency of interaction between the persons involved in the relationship.
 (5)Sexually explicit visual depictionThe term sexually explicit visual depiction means any photograph, film, video, or other recording or live transmission of a person, whether produced by electronic, mechanical, or other means (including depictions that are not stored in a permanent format), that depicts—
 (A)the lascivious exhibition of the anus, the post-pubescent female nipple, the genitals, or the pubic area of any person;
 (B)any actual or simulated sexual contact or sexual act; (C)bestiality; or
 (D)sadistic or masochistic conduct. (e)Attempt and conspiracyWhoever attempts or conspires to violate this section shall be punishable in the same manner as a completed violation of this section.
 (f)Activities of law enforcementThis section does not prohibit any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency of the United States, a State, or political subdivision of a State, or of an intelligence agency of the United States..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 41 title 18, United States Code, is amended by adding at the end the following new item:
				
					
						881. Publication of personally identifiable information with the intent to cause harm..
			